Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 20, 2020

                                       No. 04-19-00707-CV

                           JUBILEE ACADEMIC CENTER, INC.,
                                      Appellant

                                                 v.

                SCHOOL MODEL SUPPORT, LLC, d/b/a Athlos Academies,
                                 Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-22759
                           Honorable Laura Salinas, Judge Presiding


                                          ORDER
        Appellant’s brief in this appeal is past due. Neither the brief nor a motion for extension of
time has been filed. We ORDER appellant to file, within 10 days of this order, the appellant’s
brief and a written response reasonably explaining appellant’s failure to timely file the brief. If
appellant fails to file a brief and the written response by the date ordered, we may dismiss this
appeal. See TEX. R. APP. P. 38.8(a), 42.3(c).


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2020.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court